Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 01 February 2021 has been entered. Claims 1 – 36, 43, 47, 49 – 54 and 58 have been cancelled.  Claims 37, 38, 40, 42, 44, 45, 46, 48, 55 – 57 and 59 – 61 have been amended. Claims 62 – 65 have been added. Claims 37, 38, 40 – 42, 44, 45, 55 – 57 and 59 – 65 are pending in the application. Claims 46, 48 and 60 are withdrawn as being directed to non-elected inventions.

Response to Arguments
The Double Patenting rejection of Claim 56 is withdrawn in light of the amended dependency of the claim. However, Claim 56 merely restates a portion of the verbiage of Claim 41, from which Claim 56 now depends. See the 35 USC §112(d) rejection, below.
The claim objections are withdrawn in light of the amendments to the claims.
The 35 USC §112(b) rejections of the claims are withdrawn in light of the amendments to the claims.
Applicant’s attention is again drawn to the fact that inclusion of a damper is not within the scope of the elected invention; that is, the device of Figures 3a and 3b. As noted above, Claim 60 is drawn to a non-elected invention and is therefore withdrawn as such.
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (pp.7-8, “Claim 38”) that the ordinary artisan would not need to experiment with actuation forces. This is non-persuasive because, as noted in the previous rejections and below, discovery of optimum or workable ranges is merely a matter of routine skill in the art. Examiner appreciates and accepts Applicant’s further argument and admission that such ranges would already have been known, thus rendering the claim limitations obvious to a person of ordinary skill. 
Applicant’s arguments regarding Claim 45 and the claims that depend therefrom are acknowledged but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However the Examiner would like to point out, respectfully, that both gravity and magnetic fields are indeed well recognized as exerting forces, and further that Applicant’s own invention would not function without the magnetic force generated by the coil.
However, it should be noted that contrary to Applicant’s apparent understanding (p.13, -1-, para 3), the motivation to combine references need not come from the prior art. See MPEP §2144 at least at (I) and (II), and §2143.01 (I) at paragraph two, discussing In re Ruiz.
Applicant has ignored (p.14, paras 1-4) the bulk of the Volz reference, including cited paragraph [0051], which was previously cited by Examiner and explicitly discusses that the flow can be completely blocked. Please note that specific citations by the Examiner do not exclude the operation of the device described in other portions of the reference.
Applicant further argues that feature 46 does not appear within the same figures as diaphragm 38. Examiner was merely pointing out that flow would proceed through an inlet and an outlet, thus providing to a person of ordinary skill what Examiner had perceived to be a better idea of the start and end of a “flow path”, which could include (as noted throughout the reference) various opening and closing mechanisms between the inlet and outlet, including a diaphragm as depicted in Figures 2 and 3. Examiner apologizes for any confusion caused and has clarified the rejection by employing only the features depicted in Figures 2 and 3.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims describe a free end. However, the elected and claimed magnetorheological elastomer embodiment of Figures 3a-3b includes no free end such as that described in the instant specification at page 6.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim merely repeats limitations of Claim 41.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim merely repeats the limitations added to Claim 45 in the current amendment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 64 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim merely repeats the limitations added to Claim 45 in the current amendment. Specifically, the limitation that the magnetorheological elastomer…“in the elongated state…is elongated” is redundant. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 37, 38, 45, 57 and 61 – 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poeschl et al (2012/0060965) in view of Zhang et al (2015/0053181), and further in view of Tchikango Siagam et al (WO 2015128136 A1, hereinafter “Siagam”, machine translation attached).

Regarding Claims 37 and 45, Poeschl teaches (see for example Fig 3a) an apparatus (Fig 1 and para [0049]; note “plurality”) with an actuator (of 62) and a filling unit (12a, a constituent of the beverage filling system of Fig 1), wherein said actuator (of 62) controls flow through said filling unit (12a) during filling of a container with a beverage (paras [0003], [0048]), wherein said actuator comprises “an actuator element that exerts an actuating force (as admitted by Applicant and inherently required at valve 62) and a control unit (paras [0025] and [0053] are read as inherently teaching a controller) that causes first and second control signals (for example an “on” and “off” signal)”.
Poeschl does not necessarily teach an elongated state of an actuator element with a free end, where the actuator element material is a magnetorheological elastomer.
Zhang teaches (Figs 1-2 and para [0042]) an actuator element (10, 12, 13) that is fixed to a housing (as depicted in Fig 1) and has a free end (Fig 2, at leader for 12) that “transitions between an elongated (“on”) state and a resting (“off”) state (as admitted by Applicant and as discussed at paras [0038] and [0042]) in response to said control signals (“on” and “off”).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ an actuator element as taught by Zhang within the device of Poeschl as a matter of simple substitution of a known actuator for a generic actuator, thus controlling flow through the device as taught by Zhang (for example at para [0038]).
While Poeschl as modified by Zhang does not teach the use of magnetorheological materials, use of one electroactive material in place of another (that is, magnetorheological in place of piezoelectric) requires no more than ordinary skill in the art.
For example, Siagam explicitly teaches the use of magnetorheological elastomer materials in place of piezoelectric materials for valve actuation (translation, p.3, lines 1-12).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the device of Poeschl in view of Zhang to include magnetorheological elastomer materials in place of piezoelectric materials in the actuating element in order to yield the predictable result of reducing weight while allowing increased deformation as taught by Siagam, thus reducing inertial mass while increasing the stroke of the actuating element.

Poeschl as modified further teaches an apparatus in which:

Regarding Claim 38, no specific force is taught in the device of the combination. 
However, as Applicant admits (instant specification, p.2, ll 28-30) the claimed forces are merely derived from pressures of known filling systems. Employing forces to optimize valve closure against pressures in known systems is well within the grasp of one of ordinary skill in the art.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the actuator of Poeschl as modified to produce a force of 350-370 Newtons, since discovering the optimum or workable ranges involves only routine skill in the art and thus provides the correct forces on the valve member for proper operation.  Note that Applicant has provided no evidence of criticality or novel or unexpected result other than for the express purpose of insuring proper operation, and has in fact admitted that the optimum values would already be known.
See also “Response to Arguments”, above and in previous actions.

Regarding Claim 57, “said actuator element (Zhang, 10, 12, 13) exerts said actuating force as a result of causing deformation of a material (that is, the magnetorheological material taught by Siagam) from which a body of said actuator (Poeschl, 62, as modified by Zhang and Siagam) is made.”

Regarding Claim 61, “the actuator element (Poeschl, 62, as modified) is maintained in a given shape before and after actuation.”
Any actuator is read as maintaining some shape when not energized.

Regarding Claim 62, “said magnetorheological elastomer (of Siagam) is fixed to said housing (as Zhang, at 13; the top of the extensible actuator) and comprises said free end (Zhang, at leader for 12).”

Regarding Claim 63, there is “an electromagnet (Siagam, p.3, ll 1-12, note “coil”) that activates said magnetorheologic elastomer in response to said control signal from said control unit (15, or of Poeschl as described above).

Regarding Claim 64, “said magnetorheological elastomer (of Siagam) transitions between said elongated state and said resting state and wherein, in said elongated state, said magnetorheological elastomer is elongated (inherent in the actuating element of the combination; see also Siagam at Figs 4a, 5a, which depict both positions).”

Regarding Claim 65, “said actuator element (of Poeschl, 62, as modified by Zhang at 10, 12, 13) that exerts said actuating force is said magnetorheological elastomer (of Siagam) and wherein said magnetorheological elastomer exerts said actuating force as a result of a transition between said elongated state and said resting state (see also Siagam at Figs 4a and 5a).”

Claim(s) 42 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poeschl et al (2012/0060965) in view of Zhang et al (2015/0053181) and Tchikango Siagam et al (WO 2015128136 A1, machine translation attached) as applied to Claim 45, above, and further in view of Volz et al (2014/0246615).

Regarding Claims 42 and 59, as noted above Poeschl as modified by Zhang and Siagam teaches a device in which an actuator element (at 62) “transitions between an elongated state and a resting state,” and
“…transitions between sealing a fluid path through which beverage flows (Poeschl, at 52) and opening said fluid path.”
Poeschl as modified above does not teach a diaphragm.
Volz teaches (Figs 2-3 and paras [0051], [0054]) a diaphragm (38, read as a type of membrane) that is coupled (“coupled to…disc 32”) to an actuator element (20, 30, 32) that causes the diaphragm (38) to move along a lifting path (that of the actuator element; specifically, at feature 30) to transition between sealing a fluid path (para [0051]) through which [fluid] flows and opening said fluid path  wherein when said actuator element transitions between an extended state (when the valve is closed) and a resting state (when the valve is open), and the diaphragm (38) transitions between sealing a fluid path (through seat 28) through which [fluid] flows and opening said fluid path.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Poeschl in view of Zhang and Siagam to employ a flow path and diaphragm such as those taught by Volz in order to yield the predictable result of isolating the actuating components such as the core (that is, the actuating element) from the process fluid as taught by Volz (para [0051]), thus protecting certain portions of the valve from effects due to contact with the fluid, for example corrosive or temperature influences.

Allowable Subject Matter
Claims 40, 41, 44 and 55 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753